UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8475


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROBERT HENRY DAVIS, a/k/a Pops,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:00-cr-00424-PJM-2; 8:08-cv-02777-PJM)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se. John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert          Henry    Davis       seeks     to     appeal     the    district

court’s orders treating his Fed. R. Civ. P. 60(b) motions as

successive      and    unauthorized        28      U.S.C.A.      § 2255    (West    2006    &

Supp. 2008) motions, and dismissing them on that basis.                                  The

orders   are    not    appealable        unless      a    circuit    justice       or   judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                A

certificate      of        appealability           will    not      issue     absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2006).          A    prisoner       satisfies     this

standard   by    demonstrating           that      reasonable      jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have     independently         reviewed    the     record      and

conclude      that     Davis       has   not       made    the     requisite       showing.

Accordingly, we grant Davis’s motion to supplement his appeal,

deny a certificate of appealability and dismiss the appeal.

           Additionally,           we    construe        Davis’s    notice    of    appeal,

informal brief, and motion to supplement as an application to

file a successive motion under 28 U.S.C. § 2255.                            United States

                                               2
v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                         In order to

obtain    authorization      to   file    a    successive     § 2255      motion,    a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered     evidence,      not    previously          discoverable       by     due

diligence, that would be sufficient to establish by clear and

convincing     evidence    that,    but       for     constitutional      error,    no

reasonable factfinder would have found the movant guilty of the

offense.     28 U.S.C. §§ 2244(b)(2), 2255 (2006).                 Davis’s claims

do not satisfy either of these criteria.                     Therefore, we deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions   are    adequately        presented     in   the     materials

before   the   court   and    argument        would    not   aid   the    decisional

process.

                                                                           DISMISSED




                                          3